Citation Nr: 0526966	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-10 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from October 1979 to February 
1980 and from August 1980 to April 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August and November 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

In August 2002, the RO denied reopening a claim for service 
connection for a psychiatric disorder.  In November 2002, the 
RO apparently reopened the claim and denied it on the merits.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been recharacterized as shown above.


FINDINGS OF FACT

1.  In an April 1996 rating decision, the RO denied service 
connection for a psychiatric disorder.  The veteran did not 
appeal.

2.  Evidence submitted since the RO's April 1996 rating 
decision which denied service connection for a psychiatric 
disorder does not raise a reasonable possibility of 
substantiating the claim.   





CONCLUSIONS OF LAW

1.  The RO's April 1996 rating decision which denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has not been received since the 
RO's April 1996 rating decision which denied service 
connection for a psychiatric disorder; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of 
evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2004).  In this case, VA's 
duties have been fulfilled to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in June 2002 and February 2003, as 
well as by the discussions in the August 2002 rating 
decision, February 2004 statement of the case (SOC), and 
February 2005 supplemental statement of the case (SSOC).  The 
veteran was told of what was required to substantiate his 
claim and of his and VA's respective duties.  He was also 
asked to submit evidence and/or information, which would 
include that in his possession, to the RO.  The veteran's 
claim was initially adjudicated by the RO in August 2002.  
The June 2002 letter, which satisfied the VCAA notice 
requirement, was mailed prior to that determination.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's available service medical record and post-
service treatment records have been obtained, as discussed 
below.  There is no indication of any additional, relevant 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  There is no duty to obtain a VA examination or 
opinion in this case because new and material evidence has 
not been presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii).  In any event, the veteran was afforded a 
VA examination in October 2002.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Factual background

The veteran's service medical records reveal normal 
psychiatric evaluation in January 1980.  In February 1982, he 
reported for treatment after allegedly taking an overdose of 
numerous medications. The treatment records show that he was 
treated with medication and no pill fragments were seen.  The 
record reflects that it was questioned whether the veteran 
actually took the stated overdosed medications.  It was 
indicated that he was possibly exhibiting manipulatory 
behavior.  The records state that the questionable overdose 
was more of an attention getter than a suicidal gesture.  A 
chronic psychiatric disorder was diagnosed at any time during 
service. 

The veteran submitted a claim for service connection for a 
psychiatric disorder to the RO in February 1996.  He stated 
that he was treated at Oregon Health Sciences for psychiatric 
problems in January 1996.  However, he failed to provide a 
release for these document as requested by the RO on March 1, 
1996.  He also failed to report for VA examination scheduled 
in March 1996.  

In April 1996, the RO denied entitlement to service 
connection for a psychiatric disorder on the grounds that 
there was no evidence of a current disability subject to 
service connection.  The RO stated that it was necessary to 
provide evidence which demonstrated the presence of the 
claimed condition and its possible relationship to service.  
The veteran was notified of this decision and of his 
appellate rights by letter dated April 19, 1996.  He did not 
appeal.  In March 2002, he sought to reopen his claim.

Post-service private outpatient treatment records from the 
Columbia River Correctional Institution dated in October 2001 
show a diagnosis of schizoaffective, bipolar type.

Private outpatient treatment records from Clackamas County 
Mental Health dated from December 2001 to March 2003 show 
intermittent treatment for psychiatric disorders variously 
diagnosed as bipolar mood disorder, explosive disorder, 
cyclothymic disorder, and an antisocial personality disorder.  
Additional assessments included rule out schizophrenia, 
schizoaffective disorder, and mood disorder due to traumatic 
brain injury.  

Private medical records from N. Drakos, M.D. dated from March 
2002 to March 2003 show intermittent treatment for symptoms 
associated with the veteran's psychiatric disorder.  The 
diagnoses included cyclothymic disorder and intermittent 
explosive disorder based on a history of explosive outbursts 
and poor anger control. It was noted that the veteran met the 
criteria for anti-social personality disorder based on a long 
history of criminal behavior and abuse of his children.

A comprehensive psychological evaluation report from J. A. 
Wong-Ngan, Ph.D., dated in March 2002 shows that the veteran 
reported that he had not formal psychiatric treatment until 
he was 38 years old, while he was in prison.  The diagnosis 
was schizoaffective disorder, panic disorder without 
agoraphobia, and cognitive disorder, not otherwise specified.

A neuropsychological consultation report from Dr. Wong-Ngan 
dated in April 2002 shows that the veteran's cognitive 
limitations reflected a congenital endowment.  She also 
suggested that there might be an acquired component, that is, 
cognitive deficits resulting from illness or injury.  The 
veteran described a head injury at age eight and that he had 
been beaten up by several men in 1990, sustaining blows to 
the head by two-by-fours.  The diagnosis was schizoaffective 
disorder, panic disorder without agoraphobia, cognitive 
disorder, not otherwise specified, and borderline 
intellectual functioning.

A VA examination report dated in October 2002 shows that the 
veteran reported a history of taking an overdose of pills in 
February 1982.  In reviewing the veteran's claims folder, the 
examiner added that the psychiatric nurse during service 
questioned whether he had actually taken any pills.  He was 
not in any distress, physical examination was unremarkable, 
and he was discharged for follow-up the next day.  There was 
no additional treatment for this episode or for any other 
mental disorder during service.  The veteran also reported a 
suicide attempt in 1996 wherein he was admitted for 
hospitalization for one day.  He had no further psychiatric 
contact until his three year imprisonment from 1998 to 
December 2001 for criminal mistreatment of his children.  He 
described his personal history as including being emotionally 
and physically abused by his father.  He was constantly 
fighting, playing hooky from school, or shoplifting.  He quit 
school in the ninth grade and engaged in petty crimes until 
entering service in 1979.  He described that a captain had 
reneged on a promise to get him a transfer, resulting in the 
onset of his depression, which worsened when he was given an 
Article 15 for leaving the barracks against orders.

The examiner diagnosed schizoaffective disorder by history; 
antisocial personality disorder; and borderline intellectual 
functioning.  The examiner stated that the veteran exhibited 
evidence of childhood conduct disorder and mood lability 
prior to military service and evidence of adult antisocial 
personality disorder after service as evidenced by criminal 
behavior, cocaine abuse, and imprisonment.  Except for 
impoverished speech and some blunted affect, he displayed no 
evidence of schizoaffective disorder, although his current 
treatment with anti-psychotic, anti-depressant, and mood 
stabilizing agents could have been the reason.  It was noted 
that patients with anti-social personality disorder typically 
manifested symptoms of anxiety or depression when limits were 
placed on their behavior through the criminal justice system.  
The examiner concluded that there was no evidence found 
either by direct examination or a review of the records that 
could link the veteran's current psychiatric status to his 
military record.  Specifically, his complaint of a captain 
reneging on a promised change in job assignment or being 
given an Article 15 for misconduct were in no way related to 
his current treatment for schizoaffective disorder.

Records from the Social Security Administration (SSA) 
received by the RO in February 2005 show that the veteran was 
awarded disability benefits.  The disability determination 
shows a primary diagnosis of schizoaffective disorder and a 
secondary diagnosis of borderline intellectual functioning.  
The decision dated in January 2004 shows that the veteran 
reported disability beginning in December 1996.  The SSA 
records included a January 1999 evaluation from Clackamas 
County Jail, showing diagnoses of a dysthymic disorder and 
severe major depressive disorder with psychotic features.  
Also included were, among other things, VA records and 
records from Clackamas County Mental Health Center, Kaiser 
Permanente, and the Oregon Department of Corrections.





New and material evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases, including 
psychoses, which become manifest to a compensable degree 
within the year after service, will be rebuttably presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In this case, the last final decision of record which denied 
service connection for a psychiatric disorder was dated in 
April 1996.  In reaching a determination on whether the claim 
should be reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
claim  was denied as there was no evidence of a current 
psychiatric disability or of a medical nexus between any 
post-service diagnosis and service.  The April 1996 RO 
decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence is not new and 
material.  It does not include any competent evidence that 
cures the prior evidentiary defect or provides any other 
basis for reopening the claim.

The post-service treatment records show that the veteran 
suffers from a current psychiatric disorder, variously 
diagnosed as a bipolar disorder, dysthymic disorder, 
depressive disorder, borderline intellectual functioning, 
cognitive disorder, panic disorder, explosive disorder, 
cyclothymic disorder, antisocial personality disorder, 
schizoaffective disorder, etc.  However, this evidence does 
not address whether any current psychiatric disability had 
its onset during active service or is related to any in-
service disease or injury, including the alleged suicide 
attempt in 1982.  The evidence shows that the veteran was not 
diagnosed as having a psychiatric disorder until many years 
after his separation from service, and no competent medical 
professional has related any current psychiatric disability 
to the veteran's active service.  To the contrary, the VA 
examiner in October 2002 concluded that there was no evidence 
that could link the veteran's current psychiatric status to 
his military record.  Dr. Wong-Ngan also suggested that the 
veteran's current disability may be related to a head injury 
at age eight and/or sustaining blows to his head by two-by-
fours in 1990, as opposed to any in-service disease or 
injury.  As such, the new evidence is not material.  

The veteran's lay statements relating his current disability 
to active service are not competent, and therefore are not 
material.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board also points out that the veteran has been diagnosed 
as having a personality disorder.  However, service 
connection for a personality disorder may not be established.  
Congenital or developmental defects, refractive error of the 
eyes, and personality disorders, as such, are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).  To the extent 
that the evidence suggests that the veteran had a personality 
disorder prior to service, i.e., a child conduct disorder and 
mood lability, there is no evidence of an acquired 
psychiatric disability that was superimposed on the 
developmental defect during service.  See VAOPGCPREC 82-90 
(July 18, 1990).

Evidence submitted since the RO's April 1996 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  Stated differently, 
at the time of the prior decision, there was no evidence of a 
current psychiatric disorder related to service.  Since that 
determination, the veteran has provided medical evidence 
showing a current psychiatric disability, but he has not 
provided any competent evidence relating that disability to 
his active service.  New and material evidence has not been 
received 



since the April 1996 decision; thus, the claim is not 
reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for an acquired 
psychiatric disorder is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


